                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

      DAVID W. SPINDLE,                                     §
                                                            §
              Plaintiff,                                    §
                                                            §
      v.                                                    § Action No.: 4:18-cv-818-ALM-KPJ
                                                            §
      CKJ TRUCKING, L.P.,                                   §
                                                            §
              Defendant.                                    §

                                                ORDER

           Pending before the Court is Defendant CKJ Trucking, L.P.’s (“Defendant”) Opposed

    Motion for Leave to Amend and Memorandum in Support (the “Motion”) (Dkt. 28) filed on May

    31, 2019. Defendant’s deadline to submit amended pleadings was May 31, 2019. Defendant

    represents that after conferring with Plaintiff David W. Spindle the Motion is unopposed. See Dkt.

    31. Accordingly, the Motion (Dkt. 28) is hereby GRANTED.

.          IT IS THEREFORE ORDERED that Defendant’s Second Amended Answer and

    Affirmative Defenses to Plaintiff’s Complaint (Dkt. 29) is deemed filed and the live responsive

    pleading in this action.

           IT IS SO ORDERED.

            SIGNED this 6th day of June, 2019.

                       .


                                                 ____________________________________
                                                 KIMBERLY C. PRIEST JOHNSON
                                                 UNITED STATES MAGISTRATE JUDGE
